DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
This action is responsive to the following communication: an application filed on 10/19/2017.
Claims 1-14 are currently pending.    

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 10/19/2017 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0290680, hereinafter Tanaka) in view of Iwase (US 2016/0070510).




Regarding claim 1, Tanaka teaches: An information processing apparatus (fig. 1, copy machine 100) comprising: 
an acceptor that accepts an instruction request or an output request transmitted from a first terminal apparatus (see fig. 1-4, [0038, 0066], it can access the copying machine 100, and based on the remote operation screen data 172 (see FIG. 3) that has been transmitted, it can display the remote operation screen 400 such as the one shown in FIG. 2 in the display section 330, remote accessing of copy machine 100), the instruction request being a request used to instruct the information processing apparatus to perform a signaling operation, the output request being a request used to request the information processing apparatus to output information about an operation screen of the information processing apparatus ([0039, 0066], The remote setting panel screen 410 of the remote operation screen 400 includes the same contents of display as that in the main operation screen 200 that is being displayed in the copying machine 100, and the display is updated by the remote operation terminal 300 making a transmission request of the remote operation screen data 172 to the web server 180);   
a signaling unit that makes the signaling operation be performed in the information processing apparatus in a case where the acceptor accepts the instruction request (fig. 3, controller 110, [0066], The controller 110 realizes the web server 180 shown in FIG. 1 due to the cooperation between the CPU and the program stored in the ROM. Upon receiving the coordinates data transmitted from the remote operation terminal 300 functioning as a web browser, that data is compared with the x-coordinate and y-coordinate values of the coordinates data of the remote operation screen data 172); an output unit that outputs the information about the operation screen of the information processing apparatus to the 
Tanaka does not explicitly teach: a restrictor that restricts the signaling operation by the signaling unit in a case where the acceptor accepts the instruction request to the information processing apparatus from a second terminal apparatus while the output unit is outputting the information about the operation screen to the first terminal apparatus. 

However, Iwase teaches: a restrictor that restricts the signaling operation by the signaling unit in a case where the acceptor accepts the instruction request to the information processing apparatus from a second terminal apparatus while the output unit is outputting the information about the operation screen to the first terminal apparatus ([0093-0094], restrict the connection of the remote device and display warning screen while the device is currently in use and disconnect remote panel. See fig. 8, S40-S44).  

The motivation for the combination is that Tanaka and Iwase are in the same field of endeavor, namely remote information processing apparatus and displaying of information processing apparatus remotely.  
 
Therefore, at the time of the Applicant's claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tanaka to include a restrictor that restricts the signaling operation by the signaling unit in a case where the acceptor accepts the instruction request to 

Regarding claim 2, Tanaka and Iwase teach: The information processing apparatus according to Claim 1, wherein the signaling unit makes the signaling operation be performed on the operation screen of the information processing apparatus (Iwase, [0052], The remote management processor 12A transmits the contents of the operation to the GPU 11A, in which condition a necessary action on the image forming apparatus side is performed by the processor 11 in accordance with the contents of the operation. When a change of the operation screen is needed in accordance with the contents of operation, an image changed from the operation unit image is generated by the GPU 11A.). 

Regarding claim 3, Tanaka and Iwase teach: The information processing apparatus according to Claim 1, wherein the signaling unit makes the signaling operation be further preformed on an operation screen of the first terminal in a case where the acceptor further accepts the instruction request to the information processing apparatus from the first terminal apparatus while the output unit is outputting the information about the operation screen of the information processing apparatus to the first terminal apparatus (Iwase, [0054], When the apparatus operation unit 13 is operated in the enabled state of the apparatus operation unit 13, the processor 11 performs a necessary action in accordance with the operation, and rewrites the operation unit image when necessary. When rewriting of the operation screen is needed, the remote management processor 12A instructs the GPU 11A to generate operation unit image data associated with a change of the remote control operation screen. The remote 

Regarding claim 4, Tanaka and Iwase teach: The information processing apparatus according to Claim 2, wherein the signaling unit makes the signaling operation be further preformed on an operation screen of the first terminal in a case where the acceptor further accepts the instruction request to the information processing apparatus from the first terminal apparatus while the output unit is outputting the information about the operation screen of the information processing apparatus to the first terminal apparatus (Tanaka, see figs.4-7, S5 and S6,[0080]). 

Regarding claim 5, Tanaka and Iwase teach: The information processing apparatus according to Claim 1, further comprising a transmitter that, in a case where an operation display having the operation screen of the information processing apparatus is detached from a system unit of the information processing apparatus and the acceptor accepts the instruction request from the second terminal apparatus, transmits, to the second terminal apparatus, information indicating that the operation display is detached from the system unit (Iwase, see fig. 3, [0074], When it is determined that the operation has been input from the remote panel (i.e., operation of the lock button 222) (step s11: Yes), the backlight of the apparatus operation unit 13 is turned off (step s12) to prevent execution of operation input from the apparatus operation unit 13 (step s13). The procedures of panel locking are now ended).  



Regarding claim 7, Tanaka and Iwase teach: The information processing apparatus according to Claim 3, further comprising a transmitter that, in a case where an operation display having the operation screen of the information processing apparatus is detached from a system unit of the information processing apparatus and the acceptor accepts the instruction request from the second terminal apparatus, transmits, to the second terminal apparatus, information indicating that the operation display is detached from the system unit (Iwase, see fig. 3, [0074], When it is determined that the operation has been input from the remote panel (i.e., operation of the lock button 222) (step s11: Yes), the backlight of the apparatus operation unit 13 is turned off (step s12) to prevent execution of operation input from the apparatus operation unit 13 (step s13). The procedures of panel locking are now ended).  

Regarding claim 8, Tanaka and Iwase teach: The information processing apparatus according to Claim 4, further comprising a transmitter that, in a case where an operation display having the operation 

Regarding claim 9, Tanaka and Iwase teach: The information processing apparatus according to Claim 5, wherein the transmitter transmits position information about the information processing apparatus to the second terminal apparatus (Tanaka, [0066], The controller 110 realizes the web server 180 shown in FIG. 1 due to the cooperation between the CPU and the program stored in the ROM. Upon receiving the coordinates data transmitted from the remote operation terminal 300 functioning as a web browser, that data is compared with the x-coordinate and y-coordinate values of the coordinates data of the remote operation screen data 172, and a judgment is made as to at which position in the remote operation screen 400 was the click operation made).

Regarding claim 10, Tanaka and Iwase teach: The information processing apparatus according to Claim 6, wherein the transmitter transmits position information about the information processing apparatus to the second terminal apparatus (Tanaka, [0066], The controller 110 realizes the web server 180 shown in FIG. 1 due to the cooperation between the CPU and the program stored in the ROM. Upon receiving the coordinates data transmitted from the remote operation terminal 300 functioning as a web browser, that data is compared with the x-coordinate and y-coordinate values of the coordinates 

Regarding claim 11, Tanaka and Iwase teach: The information processing apparatus according to Claim 7, wherein the transmitter transmits position information about the information processing apparatus to the second terminal apparatus (Tanaka, [0066], The controller 110 realizes the web server 180 shown in FIG. 1 due to the cooperation between the CPU and the program stored in the ROM. Upon receiving the coordinates data transmitted from the remote operation terminal 300 functioning as a web browser, that data is compared with the x-coordinate and y-coordinate values of the coordinates data of the remote operation screen data 172, and a judgment is made as to at which position in the remote operation screen 400 was the click operation made).

Regarding claim 12, Tanaka and Iwase teach: The information processing apparatus according to Claim 8, wherein the transmitter transmits position information about the information processing apparatus to the second terminal apparatus (Tanaka, [0066], The controller 110 realizes the web server 180 shown in FIG. 1 due to the cooperation between the CPU and the program stored in the ROM. Upon receiving the coordinates data transmitted from the remote operation terminal 300 functioning as a web browser, that data is compared with the x-coordinate and y-coordinate values of the coordinates data of the remote operation screen data 172, and a judgment is made as to at which position in the remote operation screen 400 was the click operation made).

Claims 13 and 14 are rejected for reasons similar to claim 1 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675